Per Curiam.

This was a summary proceeding, brought by the landlords to recover possession of property for their immediate personal use and occupancy. It appears that this is the third proceeding brought by the landlords for the same purpose; the first one in November, 1921, and the second in January, 1922. The first proceeding was dismissed for failure to join both owners as landlords; the second proceeding for non-appearance.
In the course of the first proceeding the plaintiff Amelia Sylvester - testified that she was about to be married and intended to occupy the premises following her wedding; the same reason is given in the case now on appeal, more than two years later. It further appears that on two occasions ten dollar, increases in rent have been asked and granted by the tenants, and that other increases have been asked that were not acceded to. There was an apartment vacant during the course of these proceedings of which the landlords did not avail themselves. Under all these circumstances, the direction of a verdict was error, because there was a plain issue of fact as to the good faith of the landlords, which should have been submitted to the jury.
Judgment reversed and new trial ordered, with thirty dollars costs to appellants to abide the event.
All concur; present, Bijur, McCook and Grain, JJ.
Judgment reversed and new trial ordered.